Order entered October 5, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01169-CV

                        IN RE LAKEITH AMIR-SHARIF, Relator


                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-09-13818-J

                                          ORDER
                          Before Justices Lang, Evans and Whitehill

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                    /s/   BILL WHITEHILL
                                                          JUSTICE